Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
	Applicants are informed that further Examination of the instant patent application will be conducted by Examiner Blumel.  See contact information below.

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Claims 20, 21, 23-25, 27-32, 34, 35, 37-41 and 43 are pending and considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A. (Prior Rejection Maintained) Claims 20, 21, 23-25, 27-29 and 40, 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,175,310 in view of Bergenhem et al. (US Patent 8,481,043B2).
B. (Prior Rejection Maintained) Claims 30-35, 37-39, 40, 41 and 43 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,183,069 in view of Bergenhem et al. (US Patent 8,481,043B2). 
Applicants traverse the rejection and submit that present claims recite "a nasal spray administration device comprising a single dose of the intranasal pharmaceutical formulation" and define the "innate immune response" to "begin within twenty four hours of administration of the single dose of the intranasal pharmaceutical formulation and lasts at least 21 days". As discussed below, neither of these features are disclosed or in any way suggested by either of the reference claims or Mayall reference. The Applicant therefore does not believe the combination of references cited above render obvious those present claim elements. 
Applicant cites in the response if upon agreement as to allowable subject matter, it is believed that there is still a double patenting issue, Applicants will then either file a terminal disclaimer that complies with 37 C.F.R. §1.321(c) or 1.321(d), explain why the present application is patentably distinct from the asserted claims of the above reference patents and application, or request issuance of the claims without the need of a terminal disclaimer pursuant to § 804 of the MPEP. 
A. (Maintained): Regarding the ODP rejection over issued patent claims 1-14 of U.S. Patent No. 9,175,310 in view of Bergenhem et al. (US Patent 8,481,043B2), Applicant’s argument is respectfully considered; however, it is not found persuasive as the rejected claims are directed to the composition obviously comprises the same adenovirus vector encoding the same influenza antigen in about same titers and same formulation to the one used by method cited by the reference claims. The intranasal device is obviously a device not related to the major active components in the composition but associated a small deliver wear, which was so well known in the art prior to the current Application was filed as disclosed by the second reference.  In addition, the active steps of ‘310 are the same as those claims and one of ordinary skill in the art reading at least claim 1 of ‘310 that states “administering intranasally”  would understand that a nasal spray administration device would inherently be required to perform this route of administration.  
Compared to the composition cited in the reference claims, while claims 40-43 are more generically directed to an intranasal pharmaceutical formulation configured to induce a rapid innate and prolonged protective immune response in a mammalian subject against a respiratory pathogen, comprising: administrating a mammalian subject, preferably human an effective amount of at least 10^8 viral particles (vp) of El and E3 defective adenovirus vector that contains and expresses a heterologous respiratory pathogen antigen codon optimized for the mammalian subject a pharmaceutically acceptable diluent or carrier; and, a nasal spray administration device for delivering the intranasal pharmaceutical formulation; wherein the 108 viral particles (vp) administered intranasal is an effective intranasal dose for inducing the rapid innate and prolonged protective immune response against the respiratory pathogen in the mammalian subject . However, this is not patentable distinct each from other as the scopes of the rejected claims and reference claims are overlapping each from other.  The rejection is maintained. Therefore, the rejection is maintained. 
B. (Maintained): Regarding the ODP rejection of Claims 30-35, 37-39, 40, 41 and 43 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,183,069 in view of Bergenhem et al. (US Patent 8,481,043B2), Applicant’s argument has been respectfully considered, however, it is not found persuasive. 
The current independent claim 30 is directed to the intranasal pharmaceutical formulation of Bacillus anthracis virus vaccine, which comprises the adenovirus expression vector encoding the same codon optimized Bacillus anthracis virus in same effective amount and same pharmaceutical acceptable diluent or carrier to the composition used in the issued reference claims. Therefore, the two sets of claims are obvious each from other for any person ordinarily skilled in the art.  In addition, the active steps of ‘069 are the same as those claims and one of ordinary skill in the art reading at least claim 1 of ‘069 that states “administering intranasally”  would understand that a nasal spray administration device would inherently be required to perform this route of administration.  
Compared to the composition cited in the reference claims, while claims 40, 41 and 43 are more generically directed to an intranasal pharmaceutical formulation configured to induce a rapid innate and prolonged protective immune response in a mammalian subject against a respiratory pathogen, comprising: administrating a mammalian subject, preferably human an effective amount of at least 10^8 viral particles (iup) of El and E3 defective adenovirus vector that contains and expresses a heterologous respiratory pathogen antigen codon optimized for the mammalian subject a pharmaceutically acceptable diluent or carrier; and, a nasal spray administration device for delivering the intranasal pharmaceutical formulation; wherein the 108 viral particles (iup) administered intranasal is an effective intranasal dose for inducing the rapid innate and prolonged protective immune response against the respiratory pathogen in the mammalian subject . However, this is not patentable distinct each from other as the scopes of the rejected claims and reference claims are overlapping each from other.  The rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
 (Maintained): Claims 20, 21, 23-25, 27-29, 40, 41 and 43 are still rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Tang et al. (Expert Rev. Vaccine, 2009, April. Vol. 8 (4), pp. 469-481), Tang et al. (Expert Rev. Vaccine, 2008, Vol.  7 (4), pages 399-402) and in view of Bergenhem et al. (US Patent 8,481,043) and Mayell et al. (US Patent No. 8,865,182 B2 (182B2”) (both under 102 e).
Applicants traverse the rejection and argue that the previous office action lacks of articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Id. For instance, the Office Action does not explain what would have motivated one of ordinary skill in the art to consider combining Tang with Mayall 182B2; the Office Action is completely silent regarding why one of ordinary skill in the art would have been motivated to do so. Accordingly, the Applicants respectfully maintain that a proper prima facie case of obviousness against the previously pending or the currently pending claims of this application has not been made in the Office Action. For this reason alone, the Applicant respectfully requests withdrawal of these rejections. 
Applicant’s argument has been respectfully considered.  However, it is not found persuasive.  Because Tang et al. did teach an influenza vaccine composition used for a nasal administration, wherein the composition comprises an adenoviruses with E1 and E3 deleted replication defective mutations and encodes a sequence containing a synthetic codon-optimized transgene, wherein one the transgene is influenza antigen (See Fig. 2 and page 7, last 3 lines of the 2nd paragraph).  Tang et al. also teach that the adenovirus produced is 10^15 ipu that meets the limitation of least 10^8 ipu of adenovirus vector claimed.  Because Tang et all teach that the influenza adenovirus vaccine is formulated and used for intranasal administration, it is obviously for any person ordinarily skilled in the art to use such intranasal vaccine composition obviously or inherently with an intranasal device.  Moreover, Tang et al. in his later publication disclosed that the virus titer used for the influenza immunization by such adenovirus carrying HA of influenza viral antigen through intranasal spray infection is about 5X10^8 of viral particle (See Expert Rec. Vaccine, 2008, Vol. 7 (4), pp. 399-402, please see page 401, 1st column). 
Applicant also does not believe Mayall 182B2 discloses or in any way suggests "a nasal spray administration device comprising a single dose of [an] intranasal pharmaceutical formulation" comprising a replication defective Ad vector, or defines the "protective immune response" to "begin” within twenty four hours of administration of the single dose of the intranasal pharmaceutical formulation and lasts at least 21 days" as in amended independent claims 20, 30 and 40. 
Applicants’ argument against Mayall et al. has been respectfully considered, however, it is not found persuasive. Because the argued protective immune response, which is begin within 24 hours of administration of the single dose of the intranasal pharmaceutical formulation and lasts at least 21 days , is not a structural limitation of the claimed product but an intend use. As long as the ingredients cited in the claims are disclosed or taught obviously same, the limitation of the claimed product is met or obviously to any person ordinarily skilled in the art to be used and accepted for using the same.  Applicants are also directed to column 13 of Bergenhem et al. (U.S. Patent 8,481,043), which states:

    PNG
    media_image1.png
    432
    451
    media_image1.png
    Greyscale

Thus, Applicant’s argument that asserting Mayall 182B2 reference by lacking of a properly supports to satisfies the deficiencies in the Tang et al. references is not persuasive.
Regarding Applicant‘s argument that the method claims cited in parent application 13/426,037 (now U.S. Pat. No. 9,175,310) being acknowledged as an unexpected result, Applicant is reminded that the current claims under the rejection are not method claims but product claims. The intended use of the same composition and that each application is examined on its own merits.
Regarding the motivation to combine the teachings from the cited prior art, Applicant’s attention is directed to the case law about KSR International Co. v. Teleflex Inc.– conclude that Ordinary Innovation is Obvious.  In KSR, the Supreme Court did not entirely reject the “teaching, suggestion, or motivation ” test, but rather criticized the formalistic and rigid application of this test by the Federal Circuit in this case. The Court acknowledged that a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was independently known in the prior art. But, the Court ruled that any teaching, suggestion or motivation does not need to be explicit and courts can take into account the inferences and creative steps that a person of ordinary skill in the art may employ: “A person of ordinary skill is also a person of ordinary creativity, not an automaton.”  In order to determine whether there was a reason for one skilled in the art to combine known elements in a manner claimed by the patent, courts must analyze the interrelated teachings of prior art references, the effects of known demands in the marketplace, and the background knowledge possessed by a person of ordinary skill in the art. The Supreme Court stated that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, and further indicated that any of the following may provide a  “reason” for combining these known elements: a need or problem known in the field of endeavor at the time of invention and addressed by the patent; an obvious use of familiar elements beyond their primary purposes; or a design need or market pressure to solve a problem (Morrow et al. The case law of KSR International Co. v. Teleflex Inc.– conclude that Ordinary Innovation is Obvious, published in the internet website: www.fewick.com, 2007, pages 1-2).
Therefore, suggestion or motivation does not need to be explicit and courts can take into account the inferences and creative steps that a person of ordinary skill in the art may employ. “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” Furthermore, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Hence, absence of an unexpected result to the contrary, the claimed invention as a whole is prima facie obvious absence unexpected results.
Therefore, it would have been obvious for any person ordinarily skilled in the art to be motived by combining the teachings from the cited references to arrive the composition cited in the current rejected claims without any unexpected result. 



 (Prior Rejection Maintained and updated to address amendments to the claims) Claims 20, 21, 23, 40, 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Park (Virology, 2009, Vol. 395, No. 2, pp. 182-189) in further view by Bergenhem et al. (US Patent 8,481,043B2). 
Claims 20, 21, 23, 40, 41 and 43 have been amended by May 10, 2021 with some new limitations shown with amendment underlined as below: An intranasal pharmaceutical formulation configured to induce an immune response in a human subject against respiratory pathogens including influenza in a human subject in need thereof, comprising: an intranasal pharmaceutical formulation comprising effective amount of at least 108 viral particles (vp) of El and E3 defective, replication incompetent adenovirus contains and expresses influenza virus hemagglutinin antigen codon optimized for the human subject, and a pharmaceutically acceptable diluent or carrier; and, a nasal spray administration device comprising a single dose of the intranasal pharmaceutical formulation; wherein: the at least 108 viral particles (vp) administered intranasally is an effective intranasal dose for inducing the innate immune response against the respiratory pathogens in the human subject; and, the innate immune response begins within twenty four hours of administration of the single dose of the intranasal pharmaceutical formulation and lasts at least 21 days.
Park et al. do teach a replication-defective recombinant adenovirus-based avian influenza virus vaccine (rAdv-AI) expressing the codon-optimized M2eX–HA–hCD40L and the M1-M2 fusion genes from HPAI H5N1 human isolate. They prepare this adenovirus based influenza virus vaccine as an vaccine composition used in an intranasal (IN) primary immunization composition that is capable of inducing more potent CD8+ T cell and antibody responses at mucosal sites than the intramuscular along vaccinations, resulting in more effective protection against lethal H5N2 avian influenza (AI) virus challenge. These findings suggest that the strategies used to induce multi-antigen-targeted mucosal immunity, such as IN/IM delivery of rAdv-AI, may be a promising approach for developing broad protective vaccines that may be more effective against the new highly pathogenic avian influenza (HPAI) pandemic strains. The Fig. 1 shows that the said recombinant replication-defective adenovirus used for making said influenza codon-optimized vaccine is the human adenovirus 5 comprising both E1 and E3 deletion mutation. While the cited reference is silence about the pharmaceutical carrier, but it impolitely and/or inherently teaches that the composition comprises a pharmaceutical accepted buffer. At Figs. 3& 4, the cited reference teaches that one dose of an IN delivery is 1X108. The mammalian animal that received the rAdv-AI vaccine is mice. The innate immune responses represented by both antigenic specific humor immune response and cellular immune response represented by interferon- (INF-) are induced after 4 week of the immunization. Moreover, the cited reference does not explicitly illustrate which device is used for the IN administration, it impolitely teaches that an injection device was used for the intranasal delivery by dropping the composition into the nostrils.  
However, Park et al. do teach that the influenza virus of their research focus is of human infection importance and that influenza A readily infects humans, therey necessitating an influenza vaccine for humans, Park et al. do not specifically teach that a human subject receives the adenovirus-influenza antigen composition.  
Furthermore, it would have been obvious for a person ordinarily skilled in the art to be motivated using any intranasal delivery device taught by Bergenhem et al. with a reasonable expectation because Bergenhem et al. clearly teach an intranasal delivery method for inducing an immune response, e.g. an immune response in the topical mucous membrane of the respiratory tract (particularly upper respiratory tract), which is an infection route of many immunogen such as bacterium and virus. Examples of the method include spraying, swabbing, dropwise addition and the like. The pharmaceutical composition can be administered intranasally by devices including, but not limited to, an intranasal spray device, an atomizer, a nebulizer, a metered dose inhaler (MDI), a pressurized dose inhaler, an insufflator, an intranasal inhaler, a nasal spray bottle, an unit dose container, a pump, a dropper, a squeeze bottle, or a bi-directional device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648